Citation Nr: 1215952	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability rated as 30 percent disabling, irrespective of post-surgical periods of 100 percent ratings.

2.  Entitlement to an increased rating for a left knee disability, evaluated as 20 percent disabling to June 30, 2011 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issues of entitlement to service connection for a back disability, a left femoral nerve disability, depression and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record (during Board testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal. 

Subsequent to the April 2011 supplemental statement of the case (SSOC), the RO associated VA treatment records with the Veteran's virtual file. The Board requested Agency of Original Jurisdiction adjudication of the submitted evidence in a March 2012 letter. The Veteran did not reply.  Since an SSOC has not been issued that addresses this additional evidence, the issues must be remanded for readjudication and the issuance of an SSOC that considers the additional medical evidence since April 2011. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal based on a de novo review of all pertinent evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue a supplemental statement of the case and provide the Veteran and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if indicated.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



